332 S.W.3d 282 (2011)
Jantzer WASHINGTON, Claimant/Appellant,
v.
MERIDIAN MEDICAL TECHNOLOGIES, Employer/Respondent, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Additional Party.
No. ED 95139.
Missouri Court of Appeals, Eastern District, Division One.
January 18, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 22, 2011.
Application for Transfer Denied March 29, 2011.
Ray A. Gerritzen, Gerritzen & Gerritzen, St. Louis, MO, for appellant.
John P. Palombi, Law Offices of Patricia M. Caragher, St. Louis, MO, for respondent.
Carol L. Barnard, Assistant Attorney General, St. Louis, MO, for additional party.
Before ROY L. RICHTER, C.J., KATHIANNE KNAUP CRANE, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Claimant appeals from two final awards of the Labor and Industrial Relations Commission, each affirming a separate award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears, and an extended opinion would have no precedential value. The parties have been furnished, for their information only, with a memorandum setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).